USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1048                          UNITED STATES,                            Appellee,                                v.                          JUAN BENITEZ,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS         [Hon. Douglas P. Woodlock, U.S. District Judge]                              Before                      Stahl, Circuit Judge,                Campbell, Senior Circuit Judge,                   and Lynch, Circuit Judge.                                                                                                                                     Juan Benitez on brief pro se.     Donald K. Stern, United States Attorney, and Robert Peabody,Assistant U.S. Attorney, on brief for appellee.May 21, 1999                                                                            Per Curiam.  After carefully reviewing the briefs and  record on appeal, we affirm the judgment below.  The district  court's determination that the appellant was accountable for  sufficient quantities of cocaine to support the sentence was  not clearly erroneous.  United States v. Jimenez Martinez, 83  F.3d 488, 492 (1st Cir. 1996).  The court engaged in an  individualized inquiry into the appellant's involvement with  the cocaine at issue.  United States v. Innamorati, 996 F.2d  456, 488-489 (1st Cir. 1993).  Appellant's remaining argument  was not raised below and will not be considered for the first  time on appeal.  United States v. Dietz, 950 F.2d 50, 55 (1st  Cir. 1991).             Affirmed.  Loc. R. 27.1.